DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the preliminary amendments filed 04/24/2020, claims 1-7 were amended and remain pending. 
Priority

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "the viewing angle".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6: it is unclear as to whether the game machine is “configured to” or arraigned to” to be in connection with the server system.
The action considers the claims as best understood.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (US 20090191931).
Regarding claim 1: Peck discloses a remotely controllable game machine (paragraph [0007], paragraph [0052], connecting the crane game 100 to the network 1338 enables remote parties, such as administrators, operators, service technicians, and/or other users, to administer, monitor or otherwise communicate with the crane game 100. For example, a remote administrator could remotely update computer-executable instructions used to control the machine controller 140, such as the BIOS, operating system and/or other application programs and/or data. A remote administrator could also change various aspects of the crane game 100, such as the price to buy a prize 502, the strength of the claw 110, the amount of time available to the player to navigate the maze game 605 o to obtain a prize 102, and/or other aspects); a support arrangement for a web camera (paragraph [0009], paragraph [0028], Fig. 1, In one aspect of this embodiment, the crane game 100 also includes a first video camera 130 carried by the prize selecting device 101, and a second video camera 132 located on the exterior of the cabinet 128); the web camera, attachable by means of the support arrangement to capture video of the game machine (paragraph [0009], paragraph [0028], Fig. 1, In one aspect of this embodiment, the crane game 100 also includes a first video camera 130 carried by the prize selecting device 101, and a second video camera 132 located on the exterior of the cabinet 128); and a communication interface for a remote control of the remotely controllable game machine (paragraph [0007], paragraph [0052], connecting the crane game 100 to the network 1338 enables remote parties, such as administrators, operators, service technicians, and/or other users, to administer, monitor or otherwise communicate with the crane game 100. For example, a remote administrator could remotely update computer-executable instructions used to control the machine controller 140, such as the BIOS, operating system and/or other application programs and/or data. A remote administrator could also change various aspects of the crane game 100, such as the price to buy a prize 502, the strength of the claw 110, the amount of time available to the player to navigate the maze game 605 or to obtain a prize 102, and/or other aspects).
Regarding claim 2: Peck discloses that which is discussed above. Peck further discloses that the game machine comprises a physical controller for controlling the game machine, the physical controller being arranged to be controlled by means of a remotely controllable control motor (paragraph [0007], paragraph [0052], connecting the crane game 100 to the network 1338 enables remote parties, such as administrators, operators, service technicians, and/or other users, to administer, monitor or otherwise communicate with the crane game 100. For example, a remote administrator could remotely update computer-executable instructions used to control the machine controller 140, such as the BIOS, operating system and/or other application programs and/or data. A remote administrator could also change various aspects of the crane game 100, such as the price to buy a prize 502, the strength of the claw 110, the amount of time available to the player to navigate the maze game 605 or to obtain a prize 102, and/or other aspects).
Regarding claim 4: Peck discloses that which is discussed above. Peck further discloses that the game machine comprises a prize delivery arrangement (paragraph [0027], The prize selecting device 101 includes a claw 110 for picking up one or more of the prizes 102, If the claw 110 grasps one of the prizes 102, the player can then move the prize selecting device 101 to the area above a chute 116, at which point the player can depress the button 122 to open the prongs 112 and release the prize 102. The player can then retrieve the prize 102 from the chute 116 via an access door 118).
Regarding claim 5: Peck discloses that which is discussed above. Peck further discloses that the game machine comprises an apparatus for trying to get a prize (paragraph [0027], The prize selecting device 101 includes a claw 110 for picking up one or more of the prizes 102, If the claw 110 grasps one of the prizes 102, the player can then move the prize selecting device 101 to the area above a chute 116, at which point the player can depress the button 122 to open the prongs 112 and release the prize 102. The player can then retrieve the prize 102 from the chute 116 via an access door 118), the apparatus being arranged such that it can be filmed with a web camera (paragraph [0009], paragraph [0028], Fig. 1, In one aspect of this embodiment, the crane game 100 also includes a first video camera 130 carried by the prize selecting device 101, and a second video camera 132 located on the exterior of the cabinet 128, first video camera 130 can record images and/or video that can be displayed on the video screen 104 to provide the player with a top-down or "bomber-cam" view of the prizes 102).
Regarding claim 6: Peck discloses that which is discussed above. Peck further discloses a server system via a communication interface, wherein the server system contains means for remotely controlling one or more game machines and for displaying a video captured with the web camera in one or more user terminals (paragraph [0055], the remote administrator could request that the crane game 100 send an image taken by one of the first and second video cameras 130/132 by creating a text message having the phrase "TI1" (for the first video camera 130) or "TI2" (for the second video camera 132) in it and sending it to the telephone number assigned to the crane game 100. The crane game 100 would receive the text message and the processor 1310 would process it in accordance with the software instructions stored on the data component 1312. The crane game 100 would instruct one of the first and second video cameras 130/132 to take an image).
Regarding claim 7: Peck discloses that which is discussed above. Peck further discloses that the game machine is chosen from a group comprising a one-armed bandit, a claw game, an adventure game and a coin dropping game (paragraph [0007], paragraph [0052], connecting the crane game 100 to the network 1338 enables remote parties, such as administrators, operators, service technicians, and/or other users, to administer, monitor or otherwise communicate with the crane game 100).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 2009/0191931) in view of Ogawa (US 2004/0002375).
Regarding claim 3: Peck disclose that which is discussed above. However, Peck does not specifically disclose that the support arrangement for the web camera comprises one or more remotely controllable control motors for changing the viewing angle of the web camera.
Ogawa discloses a remotely controllable game machine, wherein a support arrangement for a web camera comprises one or more remotely controllable control motors for changing the viewing angle of the web camera (paragraph [0083], remote control circuit 9 connected to the changeover means 7 energizes the camera motor, moving the camera 5 and transmitting sound or images at an angle desired by the player in the room R). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the camera control as taught by Ogawa into the game system as taught by Peck in order to yield the predictable result of increasing player enjoyment, thereby encouraging repeat play of the skill crane game (Peck, paragraph [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715